In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 06-795V
                                           (Not to be published)


*************************
                                   *
ROBERT BEVILL                      *
and JANICE BEVILL,                 *
as parents of VB, a minor,         *
                                   *
                      Petitioners, *
                                   *                                      Filed: August 18, 2015
               v.                  *
                                   *                                      Decision on Attorneys’
SECRETARY OF HEALTH AND            *                                      Fees and Costs
HUMAN SERVICES                     *
                                   *
                      Respondent.  *
                                   *
*************************




                             DECISION (ATTORNEYS’ FEES AND COSTS)
        In this case under the National Vaccine Injury Compensation Program,1 I issued a
Decision on March 11, 2015. On July 30, 2015, Petitioners filed an Application for award of
attorneys’ fees and costs in this matter. Petitioners’ Application requests a total payment of
$4,351.18, representing attorneys’ fees and costs of $2,401.80, and $1,949.38 of costs expended
by Petitioners.
       Respondent has not filed any objection to Petitioners’ Application for award of attorneys’
fees and costs.
        I find that this Petition was filed and pursued in good faith and with a reasonable basis.
Thus, an award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-15(b)
and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly, I
hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):



1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).
         •        a lump sum of $2,401.80, in the form of a check payable jointly to Petitioners
                  and Petitioners’ counsel, Richard Gage, on account of services performed by
                  counsel’s law firm.
         •        a lump sum of $1,949.38, in the form of a check payable to Petitioners,
                  which represents Petitioners’ own litigation expenses in this case.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.